9 So.3d 761 (2009)
Joseph DENNIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-5931.
District Court of Appeal of Florida, First District.
May 13, 2009.
Joseph Dennis, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the denial of appellant's motion to correct illegal sentence seeking out-of-state jail credit. However, we do so without prejudice to appellant's raising this claim in a properly sworn rule 3.850 motion. See Lewis v. State, 926 So.2d 437 (Fla. 1st DCA 2006) (court cannot treat rule 3.800(a) motion as rule 3.850 motion where motion is not properly sworn); Daily v. State, 750 So.2d 37 (Fla. 4th DCA 1999) (affirming denial of 3.800(a) motion seeking jail credit without prejudice to defendant's filing facially sufficient 3.800(a) motion demonstrating where in the record entitlement to relief can be shown or for defendant to file properly sworn rule 3.850 motion raising the same issue); Petscher v. State, 936 So.2d 639 (Fla. 5th DCA 2006) (if jail credit claim cannot be resolved from face of record without resorting to fact finding, claim must be raised in rule 3.850 motion) (Orfinger, J., concurring).
AFFIRMED.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.